Title: To George Washington from Lieutenant Colonel Benjamin Ford, 24 May 1779
From: Ford, Benjamin
To: Washington, George



Sir,
Shrewsbury [N.J.] May 24th 1779

Early this Morning a fleet of Twenty Seven Sail put to sea from the Narrows 17 of them were ships but Standing a great Distance from this Shore I could [not] discover whether or not they had any Troops on board from the best accounts I have been able to get from New York I am induced to believe They are a fleet for Cork for provisions.
When Jas Mount a refugee from New York was apprehended at this place Several Articles of Merchandize was taken with him, which I conceived need not have been condemned by a Majestrate as they were taken from an Enemy who is out of the Allegiance of the states. It has been the practice I am told for the Captures to make what disposition they pleased of the Goods—By my instructions I am directed upon seizing any Goods coming from the Enemy to have them Condemned by the Civil Majestrate & Transmit an Invoice thereof to Head Quarters before any Disposition or sale is made of them, I have in obedience thereto herewith transmited an Invoice—also an Invoice of some other Goods I have taken and had condemned and shall wait Your Excellencys directions for a before I proceed farther. Some Doubts have arose among the Captures “whether or not the whole of the Detachment at this place are Entitled to a Dividend or whether the party Actually present at the seizure are entitled to the whole,” I should be happy in having your directions thereon—It may perhaps not be unnecessary to inform your Excellency that I had certain information of the Goods being here and only took a Small party of the Detachment sufficent to secure the prisoner & his Goods.
I have sent Mount & Allen the two persons taken here under Guard to Head Quarters & gave the Adjutant Genl as full an account of them as I was able to do—which I presume will be laid before your Excellency.
should your Excellency think it necessary, I believe a person might be sent into New York from this place that wou’d collect all the intelligence possible to be Collected there—I should have endeavoured to collected intelligence by that means but I am induced to believe I can’t without your Express Orders agreeable to some late Resolutions of Congress—If there are any Articles in the inclosed invoice that would be acceptable to your Excellency I should be happy in being informed thereof that they may be reserved—On Wednesday last sixteen Square Rigged Vessells said to be from Cork with provision went into New York. I have the Honor to be with the Greatest Esteem your Excellencys Most Obedt And Very Humble Servant
Benjamin Ford
